DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 5-7, 10, 11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US Pub: 2016/0034449) and in further view of Kang et al (US Pub: 2014/0242955). 	Regarding claim 1, Davis et al teaches:  A control method for a communication system including a communication apparatus and a terminal apparatus [fig. 1: 101, 103], the control method comprising: transmitting, by the communication apparatus, message information including first language information for expressing a message .
In Davis et al’s teaching both the communication apparatus and the terminal apparatus have translation logic that translates the first language to the second language although Davis et al exemplifies on translation occurs at receiver’s side by the terminal apparatus.  In the same field of endeavor, Kang et al is able to translate the first language to the second language at the transmitter side by the communication apparatus so that either the first language or the second language can be displayed on the display unit of the terminal apparatus [claims 8 and 9].  Therefore, given Davis et al in view of Kang et al’s prescription on transmitting information in multiple languages and receiving and displaying the information in a language supported by the receiving apparatus, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to have information to be available in both the first language and the second language in the 
 	Regarding claim 2, the rationale applied to the rejection of claim 1 has been incorporated herein.  Davis et al further teaches: The control method according to claim 1, further comprising identifying, by the communication apparatus, the apparatus supporting language selected by the user on the screen displayed by the communication apparatus, wherein the first language is the identified apparatus supporting language [p0059].  
	Regarding claim 5, the rationale applied to the rejection of claim 2 has been incorporated herein.  Davis et al in view of Kang et al does not specify supporting language based on a predetermined application.  In the same field of endeavor, Shibukawa teaches: The control method according to claim 2, wherein the apparatus supporting language is a language selected by the user on a selection screen displayed by a predetermined application installed in the communication apparatus for selecting a language to be displayed by the predetermined application [p0045, p0046].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to set a language used in the communication apparatus by a display unit based on installation of the display unit for increased usability. 	Regarding claim 6, the rationale applied to the rejection of claim 2 has been incorporated herein.  Davis et al further teaches: The control method according to claim 2, wherein the first language varies in accordance with which language has been Regarding claim 7, the rationale applied to the rejection of claim 1 has been incorporated herein.  Kang et al further teaches: The control method according to claim 1 wherein the second language is English [p0144].
	Regarding claim 10, the rationale applied to the rejection of claim 1 has been incorporated herein.  Kang et al further teaches: The control method according to claim 1, wherein the terminal supporting language is a language selected by a user on a screen displayed by a setting application configured to select a language to be displayed by an operating system of the terminal apparatus [p0073]. 	Regarding claim 11, the rationale applied to the rejection of claim 1 has been incorporated herein.  Davis et al further teaches: The control method according to claim 1, wherein, in a case where the first language corresponds to the terminal supporting language, the message indicating the predetermined information based on the message information is not displayed in the second language on the display unit and the 

Claims 18 and 19 have been analyzed and rejected with regard to claim 1.
4.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US Pub: 2016/0034449) and Kang et al (US Pub: 2014/0242955); and in further view of Shibukawa (US Pub: 2016/0378306). 	Regarding claim 3, the rationale applied to the rejection of claim 2 has been incorporated herein.  Davis et al in view of Kang et al does not specify supporting language based on a predetermined application.  In the same field of endeavor, Shibukawa teaches: The control method according to claim 2, wherein the apparatus supporting language is a language selected by a user based on installation of a predetermined application in the communication apparatus [p0005, p0007, p0069, p0070, p0072].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to standardize language used in the communication apparatus and a printer based on installation of a device and its application such as a display unit of the communication apparatus for improving overall communication efficiency. 	Regarding claim 4, the rationale applied to the rejection of claim 3 has been incorporated herein.  Shibukawa further teaches: The control method according to claim 3, wherein the predetermined application is an application that controls a printing apparatus [p0031, p0032 (The display unit and corresponding application installed on the communication apparatus controls and sends setting information to a printer.)]
5.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US Pub: 2016/0034449) and Kang et al (US Pub: 2014/0242955); and in further view of Shin et al (US Pub: 2016/0034447). 	Regarding claim 8, the rationale applied to the rejection of claim 1 has been incorporated herein.  Davis et al in view of Kang et al does not disclose one-way communication between the server and the terminal apparatus.  In the same field of endeavor, Shin et al teaches: The control method according to claim 1, wherein the information based on the message information is transmitted from a predetermined notification server to the terminal apparatus, and wherein communication between the predetermined notification server and the terminal apparatus is one-way communication in which the terminal apparatus cannot access the predetermined notification server and in which the predetermined notification server can access the terminal apparatus [fig. 5, p0120-p0123].  Therefore, given Shin et al’s disclosure on one-way communication between the server and the terminal apparatus, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Davis et al in view of Kang et al to perform one-way communication between the server and the receiver to prevent unexpected change at the transmitting device for ensuring compatibility.  	Regarding claim 9, the rationale applied to the rejection of claim 8 has been incorporated herein.  Davis et al further teaches: The control method according to claim 8, further comprising requesting, in a case where all languages identified based on the message information do not correspond to the terminal supporting language, information for expressing the message indicating the predetermined information in a language other than the all languages identified based on the message information by the terminal apparatus without through the predetermined notification server [fig. 8 (Translation occurs at the terminal apparatus.)].
6.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US Pub: 2016/0034449) and Kang et al (US Pub: 2014/0242955); and in further view of Levy et al (US Pub: 2002/0033844). 	Regarding claims 12 and 13, the rationale applied to the rejection of claim 1 has been incorporated herein.  Davis et al in view of Kang et al does not specify message information format varying according to operation system.  In the same field of endeavor, Levy et al teaches: The control method according to claim 1, wherein the information based on the message information received by the terminal apparatus has a format varying in accordance with a type of an operating system of the terminal apparatus; transmitting information regarding an operating system of the terminal apparatus to a server relaying communication between the communication apparatus and the terminal apparatus, wherein the server converts the message information to information based on the message information in a format based on the type of the operating system of the terminal apparatus [p0179].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to have a server convert to a display format based on operation system for improving communication efficiency.
7.	Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US Pub: 2016/0034449) and Kang et al (US Pub: 2014/0242955); and in further view of Yamada (US Pub: 2019/0034132).Regarding claim 14, the rationale applied to the rejection of claim 1 has been incorporated herein.  Davis et al in view of Kang et al does not disclose a push notification.  In the same field of endeavor, Yamada teaches: The control method according to claim 1, wherein the message indicating the predetermined information based on the message information is displayed by a push notification function of an operating system of the terminal apparatus [p0161].  Therefore, given Yamada’s prescription, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to send message to the terminal apparatus through push notification for automatic information update. 	Regarding claim 15, the rationale applied to the rejection of claim 1 has been incorporated herein.  Davis et al in view of Kang et al does not disclose information regarding a printer.  In the same field of endeavor, Yamada teaches: The control method according to claim 1, wherein the predetermined information is information regarding a printing apparatus [p0161].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to send message regarding a printer for notification purpose per design choice.
 	Regarding claim 16, the rationale applied to the rejection of claim 15 has been incorporated herein.  Yamada further teaches: The control method according to claim 15, further comprising transmitting a print job to execute printing to the printing Regarding claim 17, the rationale applied to the rejection of claim 16 has been incorporated herein.  Yamada further teaches: The control method according to claim 16, wherein the printing apparatus is an apparatus configured to perform printing based on an ink-jet method [p0075].
Contact
8.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    /Fan Zhang/
								    Patent Examiner, Art Unit 2674